Citation Nr: 0807552	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death benefits as the surviving spouse of a 
deceased veteran.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied the appellant's claim for death benefits as the 
surviving spouse of a deceased veteran.  The appellant's 
husband died in May 2003.

In an October 2006 certification of the appellant's appeal to 
the Board, the RO indicated that the issue on appeal was 
whether new and material evidence had been submitted to 
reopen a claim for death benefits as the surviving spouse of 
a deceased veteran.  After the May 2004 decision denying the 
appellant's claim, however, the appellant, in November 2004, 
submitted additional evidence in support of the claim.  The 
November 2004 submission can be construed as a notice of 
disagreement (NOD) with the May 2004 decision.  Indeed, in a 
December 2005 statement of the case (SOC), the RO did not 
treat the May 2004 decision as having become final.  The 
issue presently on appeal, then, is a direct appeal for death 
benefits as the surviving spouse of a deceased veteran; there 
was no prior final decision that must be reopened.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States Armed Forces; 
and the evidence submitted by the appellant does not show any 
such service.


CONCLUSION OF LAW

The appellant's spouse did not have qualifying service that 
met the requirements for basic eligibility for VA death 
benefits.  38 U.S.C.A. §§ 101(2), 107, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 3.159, 
3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Death Benefits

The appellant contends that her late spouse had active 
military service in the Philippines during World War II, in a 
guerilla unit that was recognized as supporting the United 
States Armed Forces.  She is seeking VA death benefits as his 
surviving spouse.

The claims file contains documentation of the appellant's 
marriage in March 1996, and of the death of her spouse in May 
2003.  In a claim filed in April 2003, the appellant's spouse 
reported having had active military service from March 1942 
to April 1945 with the 53rd Infantry Regiment, 51st Division, 
Camp Isarog, which he indicated was a guerilla unit.  The 
appellant cited the same service in her claim for VA death 
benefits.

For purposes of eligibility for VA benefits, a veteran is a 
person who served in the active United States military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for certain VA benefits.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.41.  However, such service must be 
certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains the needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

In this case, the claims file contains documents relating to 
the World War II service of the appellant's spouse.  In a 
statement dated in April 1945, Lieutenant Colonel L. J. O. of 
the 53rd Infantry Regiment reported that the appellant's 
spouse served in the 53rd Infantry Company Regiment of the 
Army of the Philippines, and was honorably discharged in 
April 1945.  In a form issued in 1988, the Veterans Affairs 
Office of the government of the Republic of the Philippines 
certified that the appellant's spouse had served with the 
53rd Infantry Regiment, 51st Division, Camp Isarog; that he 
was a World War II veteran; and that he was eligible for 
veteran's benefits administered by the Philippine government.

In affidavits dated in January and July 2004, two men each 
reported that they had served with the appellant's spouse in 
the same unit during World War II.  One of the men indicated 
that the U. S. processing team had only included a limited 
portion of the unit as recognized guerillas.  In a statement 
received in November 2004, a private physician noted medical 
treatment that the appellant's spouse had received, including 
treatment for cerebral malaria in October 1945.

In a May 2005 affidavit, Lt. Col. L. J. O. stated that the 
appellant's spouse had served in the 53rd Infantry Regiment.  
Lt. Col. O. reported that the appellant's spouse was not 
included in the recognized portion of the unit, but that his 
name was included in the reconstructed roster of the unit, 
which was submitted before a deadline in 1948 for recognition 
purposes.  Lt. Col. O. indicated that the appellant's spouse 
was in the category of Deserving Guerilla, and as such was 
entitled to benefits granted to World War II veterans under 
the laws of the Republic of the Philippines.

The RO contacted the United States National Personnel Records 
Center (NPRC), requesting that that agency report whether the 
appellant's spouse had service that constituted recognized 
service in the Armed Forces of the United States for the 
purposes of eligibility for VA benefits.  In April 2004, the 
NPRC responded that the appellant's spouse had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

The evidence shows that the veteran served in the 53rd 
Infantry Regiment, 51st Division, of the Army of the 
Philippines, based at Camp Isarog, from March 1942 to April 
1945.  There is evidence that, at the time of demobilization, 
U.S. officials included a small portion, and not most, of the 
members of that unit as having recognized guerilla service 
constituting service with the Armed Forces of the United 
States.  

The NPRC found that the appellant's spouse did not have 
Philippine Army service that was recognized guerilla service 
considered to be in the service of the Armed Forces of the 
United States.  There is no U.S. service department record 
indicating that the appellant's spouse had service recognized 
as U.S. service.  For purposes of establishing eligibility 
for veterans' benefits under U.S. law, the evidence submitted 
in support of the appellant's claim is outweighed by the NPRC 
finding that the appellant's spouse did not have certified 
U.S. service.  In Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) held:

VA is prohibited from finding, on any 
basis other than a service department 
document, which VA believes to be 
authentic and accurate, or service 
department verification, that a 
particular individual served in the U.S. 
Armed Forces.

The recognition of the service of the appellant's spouse by 
the Philippine government is sufficient for entitlement to 
benefits from that government; but is not sufficient for 
benefits administered by VA.  VA is bound to follow the 
certifications by the service departments with jurisdiction 
over U.S. military records.  Here, the NPRC has certified 
that the appellant's spouse did not have service in the 
recognized guerrillas or any other qualifying military 
organization.  There is no additional competent or credible 
evidence to indicate otherwise.  The Board therefore 
concludes that the circumstances of the World War II service 
of the appellant's spouse do not meet the requirements for 
basic eligibility for VA death benefits for the appellant.  
38 U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
3.40, 3.41, 3.203.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2003 and March 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained evidence with the respect to the service of 
the appellant's spouse, has considered evidence submitted by 
the appellant, and has afforded the appellant the opportunity 
to submit evidence and to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
The Board concludes that VA has substantially complied with 
the notice and assistance requirements, and that the 
appellant is not prejudiced by a decision on the claim at 
this time.


ORDER

Because the appellant's late spouse was not a U.S. veteran, 
for purposes of entitlement to U.S. VA benefits, the 
appellant's basic eligibility for VA death benefits is not 
demonstrated, and the appeal is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


